Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-K (Mark One) [ X ]ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2007 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. Commission File Number Registrant; State of Incorporation; Address; and Telephone Number IRS Employer Identification Number 1-13739 UNISOURCE ENERGY CORPORATION (An Arizona Corporation) One South Church Avenue, Suite 100 Tucson, AZ85701 (520) 571-4000 86-0786732 1-5924 TUCSON ELECTRIC POWER COMPANY (An Arizona Corporation) One South Church Avenue, Suite 100 Tucson, AZ85701 (520) 571-4000 86-0062700 Securities registered pursuant to Section 12(b) of the Act: Registrant Title of Each Class Name of Each Exchange on Which Registered UniSource Energy Corporation Common Stock, no par value, and Preferred Share Purchase Rights New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well known seasoned issuer, as defined in Rule 405 of the Securities Act. UniSource Energy Corporation Yes X No Tucson Electric Power Company Yes No X Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Securities Act. UniSource Energy Corporation Yes No X Tucson Electric Power Company Yes X No Indicate by check mark whether each registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes XNo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of each registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Table of Contents UniSource Energy Corporation Large Accelerated Filer X Accelerated Filer Non-accelerated filer Smaller Reporting Company Tucson Electric Power Company Large Accelerated Filer Accelerated Filer Non-accelerated filer X Smaller Reporting Company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). UniSource Energy Corporation Yes No X Tucson Electric Power Company Yes No X The aggregate market value of UniSource Energy Corporation voting Common Stock held by non-affiliates of the registrant was $1,148,148,938 based on the last reported sale price thereof on the consolidated tape on June 30, 2007. At February 26, 2008, 35,389,434 shares of UniSource Energy Corporation Common Stock, no par value (the only class of Common Stock), were outstanding. At February 26, 2008, 32,139,434 shares of Tucson Electric Power Company’s common stock, no par value, were outstanding, all of which were held by UniSource Energy Corporation. Tucson Electric Power Company meets the conditions set forth in General Instructions (I)(1)(a) and (b) on Form 10-K and is therefore filing this report with the reduced disclosure format. Documents incorporated by reference: Specified portions of UniSource Energy Corporation’s Proxy Statement relating to the 2008 Annual Meeting of Shareholders are incorporated by reference into Part III. ii Table of Contents Table of Contents Definitions vi PART I Item 1. – Business 1 Overview of Consolidated Business 1 TEP Electric Utility Operations 2 Service Area and Customers 2 Generating and Other Resources 4 Fuel Supply 6 Water Supply 8 Transmission Access 8 Rates and Regulation 8 TEP’s Utility Operating Statistics 10 Environmental Matters 11 UNS Gas 13 Service Territory and Customers 13 Gas Supply and Transmission 13 Rates and Regulation 14 Environmental Matters 14 UNS Electric 14 Service Territory and Customers 14 Power Supply and Transmission 14 Rates and Regulation 15 Environmental Matters 15 Other 16 Employees 17 SEC Reports Available on UniSource Energy’s Website 17 Item 1A. – Risk Factors 17 Item 2. –Properties 21 TEP Properties 21 UES Properties 22 UED Properties 23 Item 3. – Legal Proceedings 23 Item 4. – Submission of Matters to a Vote of Security Holders 23 PART II Item 5. – Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Common Equity 23 Item 6. – Selected Consolidated Financial Data 25 UniSource Energy 25 TEP 26 Non-GAAP Measures 27 Item 7. – Management’s Discussion and Analysis of Financial Condition and Results of Operations 30 UniSource Energy Consolidated 30 Outlook and Strategies 30 Results of Operations 31 Contribution by Business Segment 32 Liquidity and Capital Resources 32 Tucson Electric Power Company 37 Results of Operations 37 iii Table of Contents Factors Affecting Results of Operations 42 Liquidity and Capital Resources 48 UNS Gas 55 Results of Operations 55 Factors Affecting Results of Operations 56 Liquidity and Capital Resources 57 UNS Electric 60 Results of Operations 60 Factors Affecting Results of Operations 60 Liquidity and Capital Resources 61 Other Non-Reportable Business Segments 63 Results of Operations 63 Factors Affecting Results of Operations 64 Liquidity and Capital Resources 64 Critical Accounting Policies 64 New Accounting Pronouncements 71 Safe Harbor for Forward-Looking Statements 72 Item 7A. – Quantitative and Qualitative Disclosures about Market Risk 73 Item 8. – Consolidated Financial Statements and Supplementary Data 77 Management’s Report on Internal Controls Over Financial Reporting 77 Reports of Independent Registered Public Accounting Firm 78 UniSource Energy Corporation Consolidated Statements of Income 81 Consolidated Statements of Cash Flows 82 Consolidated Balance Sheets 83 Consolidated Statements of Capitalization 85 Consolidated Statements of Changes in Stockholders’ Equity 86 Tucson Electric Power Company Consolidated Statements of Income 87 Consolidated Statements of Cash Flows 88 Consolidated Balance Sheets 89 Consolidated Statements of Capitalization 91 Consolidated Statements of Changes in Stockholders’ Equity 92 Notes to Consolidated Financial Statements Note1.Nature of Operations and Summary of Significant Accounting Policies 93 Note2.Regulatory Matters 101 Note3.Segment and Related Information 108 Note4.Accounting for Derivative Instruments, Trading Activities and Hedging Activities 110 Note5.Commitments and Contingencies 112 Note6.Utility Plant and Jointly-Owned Facilities 117 Note7.Debt, Credit Facilities and Capital Lease Obligations 120 Note8.Fair Value of Financial Instruments 124 Note9.Stockholders’ Equity 125 Note 10.Income and Other Taxes 126 Note 11.Employee Benefit Plans 129 Note 12.Share-Based Compensation Plans 134 Note 13.UniSource Energy Earnings Per Share (EPS) 136 Note 14.Related Parties 137 Note 15.Discontinued Operations 138 Note 16.Supplemental Cash Flow Information 138 Note 17.Quarterly Financial Data (Unaudited) 141 Schedules II – Valuation and Qualifying Accounts 142 Item 9. – Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 144 Item 9A. – Controls and Procedures 144 iv Table of Contents Item 9B. – Other Information 144 PART III Item 10. – Directors, Executive Officers and Corporate Governance 145 Item 11. – Executive Compensation 148 Item 12. – Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 148 Item 13. – Certain Relationships and Related Transactions, and Director Independence 148 Item 14. – Principal Accountant Fees and Services 148 PART IV Item 15. – Exhibits and Financial Statements Schedules 149 Signatures 151 Exhibit Index 154 v Table of Contents DEFINITIONS The abbreviations and acronyms used in the 2007 Form 10-K are defined below: ACC Arizona Corporation Commission. ACC Holding Company Order The order approved by the ACC in November 1997 allowing TEP to form a holding company. AECC Arizonans for Electric Choice and Competition. AMT Alternative Minimum Tax. APS Arizona Public Service Company. BMGS Black Mountain Generating Station under development by UED. Btu British thermal unit(s). Capacity The ability to produce power; the most power a unit can produce or the maximum that can be taken under a contract; measured in MWs. Citizens Citizens Communications Company. Collateral Trust Bonds Bonds issued under the Indenture of Trust, dated as of August 1, 1998, of TEP to The Bank of New York, successor trustee. Common Stock UniSource Energy’s common stock, without par value. Company or UniSource Energy UniSource Energy Corporation. Cooling Degree Days An index used to measure the impact of weather on energy usage calculated by subtracting 75 from the average of the high and low daily temperatures. DSM Demand side management. Emission Allowance(s) An allowance issued by the Environmental Protection Agency which permits emission of one ton of sulfur dioxide or one ton of nitrogen oxide.These allowances can be bought and sold. Energy The amount of power produced over a given period of time; measured in MWh. EPA The Environmental Protection Agency. ESP Energy Service Provider. FAS 71 Statement of Financial Accounting Standards No. 71: Accounting for the Effects of Certain Types of Regulation. FAS 133 Statement of Financial Accounting Standards No. 133: Accounting for Derivative Instruments and Hedging Activities, as amended. FAS 143 Statement of Financial Accounting Standards No. 143: Accounting for Asset Retirement Obligations. FERC Federal Energy Regulatory Commission. Fixed CTC Competition Transition Charge of approximately $0.009 per kWh that is included in TEP’s retail rate for the purpose of recovering TEP’s $450 million TRA by December 31, 2008. Four Corners Four Corners Generating Station. Global Solar Global Solar Energy, Inc., a company that develops and manufactures thin-film photovoltaic cells.Millennium sold its interest in Global Solar in March 2006. Haddington Haddington Energy Partners II, LP, a limited partnership that funds energy-related investments. Heating Degree Days An index used to measure the impact of weather on energy usage calculated by subtracting the average of the high and low daily temperatures from 65. ICRA Implementation Cost Regulatory Asset. IDBs Industrial development revenue or pollution control revenue bonds. IPS Infinite Power Solutions, Inc., a company that develops thin-film batteries. Millennium owns 8.9% of IPS. IRS Internal Revenue Service. ISO Independent System Operator. ITC Investment Tax Credit. kWh Kilowatt-hour(s). vi Table of Contents kV Kilovolt(s). LIBOR London Interbank Offered Rate. Luna Luna Energy Facility. Mark-to-Market Adjustments Forward energy sales and purchase contracts that are considered to be derivatives are adjusted monthly by recording unrealized gains and losses to reflect the market prices at the end of each month. MEG Millennium Environment Group, Inc., a wholly-owned subsidiary of Millennium, which manages and trades emission allowances and related financial instruments. MicroSat MicroSat Systems, Inc. is a company formed to develop and commercialize small-scale satellites.Millennium currently owns 35%. Millennium Millennium Energy Holdings, Inc., a wholly-owned subsidiary of UniSource Energy. MMBtu Million British Thermal Units. Mortgage TEP’s Indenture of Mortgage and Deed of Trust, dated as of December 1, 1992, to the Bank of New York, successor trustee, as supplemented. Mortgage Bonds Bonds issued under the Mortgage. MW Megawatt(s). MWh Megawatt-hour(s). Navajo Navajo Generating Station. NOL Net Operating Loss carryback or carryforward for income tax purposes. PGA Purchased Gas Adjuster, a retail rate mechanism designed to recover the cost of gas purchased for retail gas customers. Phelps Dodge Decision An Arizona Court of Appeals decision issued in 2005 that invalidated portions of the ACC’s Retail Electric Competition Rules. PNM Public Service Company of New Mexico. PNMR PNM Resources. Powertrusion POWERTRUSION International, Inc., a company owned 77% by Millennium, which manufactures lightweight utility poles. PPFAC Purchased Power and Fuel Adjustment Clause. PWMT Pinnacle West Marketing and Trading. REST Renewable Energy Standard and Tariff rules approved by the ACC in October 2006. Repurchased Bonds $221 million of fixed-rate tax-exempt bonds that TEP purchased from bondholders on May 11, 2005. RTO Regional Transmission Organization. RUCO Residential Utility Consumer Office. Rules Retail Electric Competition Rules. Sabinas Carboelectrica Sabinas, S. de R.L. de C.V., a Mexican limited liability company.Millennium owns 50% of Sabinas. San Carlos San Carlos Resources Inc., a wholly-owned subsidiary of TEP. San Juan San Juan Generating Station. SES Southwest Energy Solutions, Inc., a wholly-owned subsidiary of Millennium. Settlement Agreement TEP’s Settlement Agreement approved by the ACC in November 1999 that provided for electric retail competition and transition asset recovery. SO2 Sulfur dioxide. Springerville Springerville Generating Station. Springerville Coal HandlingFacilities Leases Leveraged lease arrangements relating to the coal handling facilities serving Springerville. Springerville Common Facilities Facilities at Springerville used in common with Springerville Unit 1 and Springerville Unit 2. Springerville Common Facilities Leases Leveraged lease arrangements relating to an undivided one-half interest in certain Springerville Common Facilities. Springerville Unit 1 Unit 1 of the Springerville Generating Station. Springerville Unit 1 Leases Leveraged lease arrangement relating to Springerville Unit 1 and an undivided one-half interest in certain Springerville Common Facilities. vii Table of Contents Springerville Unit 2 Unit 2 of the Springerville Generating Station. Springerville Unit 3 Unit 3 of the Springerville Generating Station. Springerville Unit 4 Unit 4 of the Springerville Generating Station. SRP Salt River Project Agricultural Improvement and Power District. Sundt H. Wilson Sundt Generating Station (formerly known as the Irvington Generating Station). Sundt Lease The leveraged lease arrangement relating to Sundt Unit 4. Sundt Unit 4 Unit 4 of the H. Wilson Sundt Generating Station. SWG Southwest Gas Corporation. TCRA Termination Cost Regulatory Asset. TEP Tucson Electric Power Company, the principal subsidiary of UniSource Energy. TEP Credit Agreement Amended and Restated Credit Agreement between TEP and a syndicate of Banks, dated as of August 11, 2006. TEP Guarantee Home Program The TEP Home Guarantee Program provides incentives to new home builders to construct homes that meet high construction and energy-efficiency standards. TEP Revolving Credit Facility Revolving credit facility under the TEP Credit Agreement. Therm A unit of heating value equivalent to 100,000 British thermal units (Btu). TOU Time of use. Track A An order issued by the ACC in 2002 which granted a waiver from the requirement in TEP’s Settlement Agreement that TEP transfer its generating assets to a subsidiary. TRA Transition Recovery Asset, a $450 million regulatory asset established in TEP’s 1999 Settlement Agreement to be fully recovered by December 31, 2008. Tri-State Tri-State Generation and Transmission Association. UED UniSource Energy Development Company, a wholly-owned subsidiary of UniSource Energy, which engages in developing generation resources and other project development services and related activities. UES UniSource Energy Services, Inc., an intermediate holding company established to own the operating companies (UNS Gas and UNS Electric) which acquired the Citizens Arizona gas and electric utility assets in 2003. UES Settlement Agreement An agreement with the ACC Staff dated April 1, 2003, addressing rate case and financing issues in the acquisition by UniSource Energy of Citizens’ Arizona gas and electric assets. UniSource Credit Agreement Amended and Restated Credit Agreement between UniSource Energy and a syndicate of banks, dated as of August 11, 2006. UniSource Energy UniSource Energy Corporation. UNS Electric UNS Electric, Inc., a wholly-owned subsidiary of UES, which acquired the Citizens Arizona electric utility assets in 2003. UNS Gas UNS Gas, Inc., a wholly-owned subsidiary of UES, which acquired the Citizens Arizona gas utility assets in 2003. UNS Gas/UNS Electric Revolver Revolving credit facility under the Amended and Restated Credit Agreement among UNS Gas and UNS Electric as borrowers, and UES as guarantor, and a syndicate of banks, dated as of August 11, 2006. Valencia Valencia power plant owned by UNS Electric. viii Table of Contents PART I This Annual Report on Form 10-K contains forward-looking statements as defined by the Private Securities Litigation Reform Act of 1995.You should read forward-looking statements together with the cautionary statements and important factors included in this Form 10-K.(See Item 7. – Management’s Discussion and Analysis of Financial Condition and Results of Operations, Safe Harbor for Forward-Looking Statements).Forward-looking statements include statements concerning plans, objectives, goals, strategies, future events or performance and underlying assumptions.Forward-looking statements are not statements of historical facts.Forward-looking statements may be identified by the use of words such as “anticipates,” “estimates,” “expects,” “intends,” “plans,” “predicts,” “projects,” and similar expressions.We express our expectations, beliefs and projections in good faith and believe them to have a reasonable basis.However, we make no assurances that management’s expectations, beliefs or projections will be achieved or accomplished.In addition, UniSource Energy and TEP disclaim any obligation to update any forward-looking statements to reflect events or circumstances after the date of this report. ITEM 1. – BUSINESS OVERVIEW OF CONSOLIDATED BUSINESS UniSource Energy is a holding company that has no significant operations of its own.Operations are conducted by UniSource Energy’s subsidiaries, each of which is a separate legal entity with its own assets and liabilities.UniSource Energy owns the outstanding common stock of TEP, UniSource Energy Services, Inc. (UES), Millennium Energy Holdings, Inc. (Millennium), and UniSource Energy Development Company (UED).We conduct our business in three primary business segments – TEP, UNS Gas and UNS Electric. TEP, an electric utility, has provided electric service to the community of Tucson, Arizona, for over 100 years.UES was established in 2003 when it acquired the Arizona gas and electric properties from Citizens.UES, through its two operating subsidiaries, UNS Gas, Inc. (UNS Gas) and UNS Electric, Inc. (UNS Electric), provides gas and electric service to 30 communities in Northern and Southern Arizona.Millennium has existing investments in unregulated businesses; no new investments are planned in Millennium.On March 31, 2006, Millennium sold its interest in Global Solar Energy, Inc. (Global Solar), its largest holding.UED facilitated the expansion of the Springerville Generating Station and is currently developing the Black Mountain Generating Station (BMGS), a gas turbine project in Northern Arizona that, subject to ACC approval, is expected to provide energy to UNS Electric. UniSource Energy was incorporated in the State of Arizona in 1995 and obtained regulatory approval to form a holding company in 1997.In 1998, TEP and UniSource Energy exchanged shares of stock resulting in TEP becoming a subsidiary of UniSource Energy.Following the share exchange, TEP transferred the stock of its subsidiary Millennium to UniSource Energy. BUSINESS SEGMENT CONTRIBUTIONS The table below shows the contributions to our consolidated after-tax earnings by our three business segments and Other net income (loss). 2007 2006 2005 -Millions of Dollars- TEP $ 53 $ 67 $ 49 UNS Gas 4 4 5 UNS Electric 5 5 5 Other (1) (4) (7) (7) Income Before Discontinued Operations and Cumulative Effect of Accounting Change 58 69 52 Discontinued Operations – Net of Tax (2) - (2) (5) Cumulative Effect of Accounting Change – Net of Tax - - (1) Consolidated Net Income $ 58 $ 67 $ 46 K-1 Table of Contents (1) Includes: UniSource Energy parent company expenses; interest expense on the note payable from UniSource Energy to TEP in 2005 and 2006; income and losses from Millennium investments and UED,interest expense (net of tax) on the UniSource Energy Convertible Senior Notes and on the UniSource Energy Credit Agreement in 2007 and 2006; and, 2005 includes costs associated with the proposed acquisition of UniSource Energy by an unrelated party. (2) Relates to the discontinued operations of Global Solar. See Item 7. – Management’s Discussion and Analysis of Financial Condition and Results of Operations, Outlook and Strategies, for a discussion of our plans and strategies and Rates and Regulation, below, for the status of competition in Arizona. References in this report to “we” and “our” are to UniSource Energy and its subsidiaries, collectively. TEP ELECTRIC UTILITY OPERATIONS TEP was incorporated in the State of Arizona in 1963.TEP is the principal operating subsidiary of UniSource Energy.In 2007, TEP’s electric utility operations contributed 77% of UniSource Energy’s operating revenues and comprised 80% of its assets. SERVICE AREA AND CUSTOMERS TEP is a vertically integrated utility that provides regulated electric service to more than 397,000 retail customers in Southeastern Arizona.TEP’s service territory consists of a 1,155 square mile area and includes a population of over 1 million in the greater Tucson metropolitan area in Pima County, as well as parts of Cochise County.TEP holds a franchise to provide electric distribution service to customers in the Cities of Tucson and South Tucson.
